Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed September 27, 2019.  Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsujikawa et al (US Patent Application Publication No. 2019/0065478).
Tsujikawa teaches a translation processing method (Fig 4, 6A, 6B), device (comprising: a processor; a memory; and wherein the processor is configured to run a program corresponding to executable program codes by reading the executable program codes stored in the memory – para 0322-0326), and non-transitory computer readable storage medium (having stored thereon a computer program that, when executed by a processor, causes a translation processing method to be implemented – para 0322-0326), for: obtaining a first speech signal of a first language, and extracting a speech feature vector of the first speech signal based on a preset algorithm [para 0141 -- the feature value extraction unit 103 acquires the utterance as a speech signal from the sound pickup unit 101. The feature value extraction unit 103 then extracts a feature value for the utterance from the utterance included in the speech signal. This feature value, for example, is a feature vector]; inputting the speech feature vector into a pre-trained end-to-end translation model for conversion from a first language speech to a second language text, to obtain text information of a second language corresponding to the first speech signal [para 0144-0145 -- speech recognition unit 106 performs speech recognition in the determined language on the utterance, and converts the utterance that has been subjected to speech recognition into text in the determined language….translation unit 107 translates the text generated by the speech recognition unit 106 into a language that is different from the language used for speech recognition]; and performing speech synthesis on the text information of the second language to obtain a second speech signal, and playing the second speech signal [para 0147 – speech synthesis unit 108 acquires the translated text from the translated unit 107, generates a synthesized speech signal].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa in view of Zou et al (US Patent Application Publication No. 2018/0336900).
Regarding claims 2, 7, and 12, Tsujikawa fails to teach performing Mel-frequency cepstrum analysis on the speech signal.  However, utilizing Mel-frequency cepstrum analysis on speech signals for processing speech/speech recognition was well known.  One having ordinary at the time of the invention would have recognized the advantages of performing Mel-frequency cepstrum analysis on the speech signal, as was known in the art, for the purpose of obtaining precise acoustic features to provide more accurate 
Regarding claims 3, 8, and 13, Tsujikawa fails to teach, but Zou teaches obtaining a speech corpus of the first language and a corresponding text corpus of the second language as a translation training corpus [Fig. 2; para 0062-0073]; and training a processing parameter of a preset model based on the translation training corpus, to generate the end-to-end translation model [Fig. 2; para 0062-0073].   One having ordinary skill in the art would have recognized the advantages of implementing the training corpus/model generation processing as suggested by Zou, in the translation system of Tsujikawa, for the purpose of reducing error accumulation and improving accuracy and efficiency of the transcription system, as suggested by Zou [para 0047].
Regarding claims 4, 9, and 14, Tsujikawa teaches the first language and the second language are minority languages [para 0125 –English/Japanese].  Tsujikawa fails to teach, but Zou teaches, performing a recognition process on the speech corpus of the first language by a speech recognition system, to obtain a text corpus of the first language [para 0068 -- cross-language transcription model predicts a predicted translation text corresponding to the training speech data – where the transcription model provides a form of recognition process]; and translating the text corpus of the first language into the text corpus of the second language by a translation engine [para 0062-0073; 0077; 0090-0093].  One having ordinary skill in the art would have recognized the advantages of implementing the training corpus/model generation processing as suggested by Zou, in the translation system of Tsujikawa, for the purpose of reducing error accumulation and improving accuracy and efficiency of the transcription system, as suggested by Zou [para 0047].

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa in view of Zou and further in view of Waibel et al (US Patent Application Publication No. 2011/0307241).
Regarding claims 5, 10, and 15, the combination of Tsujikawa and Zou teaches translating the text corpus of the first language into the text corpus of the second language by a translation engine [Zou at para 0062-0073; 0077; 0090-0093].  The combination of Tsujikawa and Zou fails to teach, but Waibel teaches obtaining annotated text corpus of the first language corresponding to the speech corpus of the first language [para 0117-0135 – normalize, tag and align processing].  One having ordinary skill at the time of the invention would have recognized the advantage of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al (US Patent Application Publication No. 2014/0303957) discloses automatic translation and interpretation apparatus and method.
Yassa (US Patent Application Publication No. 2012/0109626) discloses a speech morphing communication system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659